Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2. The monitoring device according to claim 1, wherein the image is obtained by transforming the frontal….to a 
Claim 3. The monitoring device according to claim 1, wherein the image is obtained by transforming the frontal….to a 
End of Amendment.
Response to Amendment
Claims 1-3 are currently amended. Claims 1-6 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action. As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. 
To overcome claims 2 and 3 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), for the relative and broad term “directly”. Examiner recommends amending the claim language as presented herein above. 
In view of the Examiner’s Amendment herein above, there are no further pending objections or rejections. Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claim 1 allowable is “creating an image obtained by transforming a frontal viewpoint image such that a viewpoint of the three-dimensional laser scanner is moved from frontal to above or below, the frontal viewpoint image being based on the current distance data and the changed regions extracted by the process, so that the difference in distance between the plurality of physical objects is represented in the transformed frontal viewpoint image; and identifying the plurality of physical objects present in the monitoring region on a basis of the frontal viewpoint image and the image created by the process.
Likewise claims 2-6 are allowed because they are dependents of claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661